Citation Nr: 1100859	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-24 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for residuals of a left 
shoulder shell fragment wound.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1965 to September 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 2006 
rating decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
residuals of a left shoulder shell fragment wound.  In August 
2009, the case was remanded for further development.  [Notably, 
in the Introduction of the remand it was mis-stated that the RO 
had assigned a 10 percent rating for the disability.]  


FINDING OF FACT

Throughout, the Veteran's left shoulder shell fragment residuals 
have been manifested by approximately moderate, but not greater, 
muscle group (MG) IV injury.


CONCLUSION OF LAW

A 10 percent rating is warranted for the Veteran's residuals left 
shoulder shell fragment wound.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.55, 4.56, 4.73, 
Diagnostic Code (Code) 5304, 4.118, Code 7805 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A June 2007 statement of the case (SOC) and a June 
2008 letter provided notice on the "downstream" issue of 
entitlement to an increased initial rating, and July 2008 and 
November 2010 supplemental SOCs (SSOCs) readjudicated the matter 
after the Veteran and his representative had the opportunity to 
respond and further development was completed.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  
The Veteran has had ample opportunity to respond/supplement the 
record.  He has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) ("Where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues"). 

The Veteran's pertinent treatment records have been secured.  [A 
June 2006 Formal Finding on the Unavailability of Service Records 
determined that the Veteran's service treatment records (STRs) 
were unavailable; however, he subsequently submitted copies of 
STRs which show that he sustained a left shoulder shrapnel 
injury.]  The RO arranged for VA examinations in May 2007 and in 
March 2010 (pursuant to the August 2009 Board remand).  Although 
the opinion that the Veteran's arthritis of the left shoulder 
"is less likely as not (less than 50/50 probability) caused by 
or a result of shrapnel injury to the left scapular area in 
1967" does not include an adequate explanation of rationale, the 
Board finds that the examination is adequate for rating purposes 
because it provides a detailed description of the current status 
of the muscle and scar involved (allowing the Board to award an 
appropriate increased rating based on longitudinal review of the 
record).  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must 
provide an examination that is adequate for rating purposes).  
Hence, another examination is not necessary.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  VA's 
duty to assist is met.  Accordingly, the Board will address the 
merits of the claim.

Increased Rating

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Disability ratings are assigned in accordance with VA's Schedule 
for Rating Disabilities and are intended to represent the average 
impairment of earning capacity resulting from disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a), 4.1.  When a question 
arises as to which of two ratings shall be applied under a 
particular diagnostic code, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

As this is an appeal from the initial rating assigned with a 
grant of service connection, "separate ratings can be assigned 
for separate periods of time based on facts found."  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that 
staged ratings are not warranted as the Veteran's symptoms have 
not varied significantly during the appeal period.
The available STRs show that the Veteran sustained left scapula 
injury from enemy mortar shrapnel and was to undergo X-ray and 
surgery in August 1967.  In September 1967, it was noted that he 
had sustained a shrapnel wound over the left scapula 3 weeks 
prior, that the wound was debrided but metal was not removed, and 
that he complained of sharp pain with movement.  No treatment was 
recommended and he was to return to see if symptoms were 
improving.  STRs show further that in March 1968 the Veteran 
complained of left shoulder pain.  In April 1968, a 1/2 centimeter 
(cm) in diameter round piece of shrapnel was noted over the 
scapula.  It was not related to the joint.  The examiner did not 
think the shrapnel would bother the Veteran.  He had itching in 
the scar which the examiner thought should clear.  There was no 
sign of infection.  

VA treatment records show that the Veteran complained of chronic 
recurring left shoulder pain in November 2006.  No sensory or 
motor deficit was noted and deep tendon reflexes were symmetrical 
bilaterally.  The extremities were well formed, there was no 
dependent edema, peripheral pulses were present in the upper and 
lower extremities and there was a scar over the left scapula.  
The assessment included left shoulder pain.  The records show 
that the Veteran also complained of left shoulder pain in July 
2010.

On May 2007 VA examination it was noted that the Veteran's claims 
file was reviewed.  He reported that he had limited range of 
motion of the left shoulder over the years, difficulty abducting 
and extending it and if he were to prolong stretch or hold on to 
any item in a prolonged fashion over his head, it would result in 
rather severe pain.  There was no pain at rest other than for 
certain positions.  He reported no weakness, stiffness, swelling, 
heat, redness, instability, locking, dislocation, subluxation, or 
other changes.  He stated that he chose an occupation (in a 
supervisory postion for the past 30 years until 2003, when he 
retired) which would permit him to avoid prolonged use of the 
upper extremities for overhead activities (which would 
precipitate rather severe pain); thus, generally, there had been 
no interference in his occupation.  He indicated that he had been 
left handed until the injury, but had compensated due to limited 
movement and does many of his activities with the right upper 
extremity since prolonged use of the left upper extremity 
resulted in pain (and there was also limited movement).  He 
related that his left upper extremity symptoms became quite 
severe 4 years prior when he had a total hip replacement on the 
right and had to use a walker and a cane, the stress of which 
aggravated his left shoulder discomfort.  

On May 2007 physical examination the Veteran's muscle movement 
was good; there was no evidence of atrophy, deformity, or 
asymmetry, and no swelling, redness, edema, or synovitis.  In the 
area of the supraspinatus muscle, there was an oblique scar with 
jagged edges.  It measured 4 1/2 cm from top to bottom, formed sort 
of a rhomboid, and the configuration was approximately 2 cm at 
the base and 1 cm at the top.  There was no adhesion or loss of 
tissue and the area was nontender.  There was no excess scar 
formation.  There was mild tenderness on palpation over the left 
AC (acromioclavicular) joint.  All other joints, including the 
humeral, were normal, and there was no palpable crepitation.  
There had been no incapacitation or time lost from employment (as 
the Veteran was retired) over the last 12 months due to the 
shoulder disability.  Left shoulder range of motion was reported 
to be normal.  The diagnosis was shrapnel wound of the left 
shoulder.  

On March 2010 VA skin examination, the Veteran's claims file and 
medical records were reviewed and it is noted that he retired in 
2004.  He had a shrapnel fragmentation wound scar over the left 
scapular area which was not manifested by skin breakdown over the 
scar or pain.  The scar was 4 1/2 cm long and 2 cm wide and was 
described as superficial with no inflamation, edema, keloid 
formation, or other disabling effects.  The examination findings 
with respect to the scar were the same as those which were noted 
on the May 2007 examination.  There were no significant effects 
on occupation or usual daily activities.  The diagnosis was scar 
on right scapular area status post shrapnel injury of 1967.  

On March 2010 VA joints examination, it was noted that the 
Veteran's claims file and medical records were reviewed, and that 
based on the Veteran's statement he was right-handed.  There were 
no recurrent dislocations, no objective evidence of pain with 
active or repetitive motion, no additional limitation after three 
repetitions, and no ankylosis.  Left shoulder flexion was 0 to 
160 degrees, abduction was 0 to 162 degrees, internal rotation 
was 0 to 74 degrees, and external rotation was 0 to 76 degrees.  
X-rays of the left shoulder showed a metallic fragment posterior 
to the shoulder joint, mild to moderate degenerative changes 
involving the glenohumeral joint (which had increased when 
compared with the previous study of December 2006), and mild 
degenerative changes of the acromioclavicular joint.  The 
diagnosis was arthritis of the left shoulder with no significant 
associated effects.  

On March 2010 VA muscle examination, the Veteran's claims file 
and medical records were reviewed.  He reported that, at the time 
of the July 1967 injury, he was probed and the wound was sealed, 
but surgery [for removal of fragment] was not done.  The examiner 
noted there was no history of trauma to the muscles or neoplasm, 
and that the left supraspinatus shrapnel injury was not a through 
and through wound, was not initially infected before healing, and 
that there was no associated bone, nerve, vascular or tendon 
injury.  The Veteran had pain but there was no decreased 
coordination, increased fatigability, weakness, or uncertainty of 
movement; he reported that it felt like there was a pin in his 
scapular area, and that he felt pain daily.  There were no flare-
ups.  On physical examination, it was noted that a muscle had not 
been injured, destroyed, or traversed, there was no intermuscular 
scarring, and muscle function was normal in terms of comfort, 
endurance, and strength.  The scar was not painful or adherent 
and there were no separate entry and exit scars.  There was no 
residual nerve, tendon, or bone damage, muscle herniation, loss 
of deep fascia or muscle substance, and joint motion was not 
limited by muscle disease or injury.  The examiner noted that 
muscle development was good and there was no evidence of atrophy, 
deformity, or asymmetry of the shoulders.  The examiner opined 
that "arthritis of the left shoulder is less likely as not (less 
than 50/50 probability) caused by or a result of shrapnel injury 
to the left scapular area in 1967."  The rationale for the 
opinion was that the examiner had reviewed the Veteran's STRs, 
claims file, clinical examination, history and evaluation and the 
Veteran had a left scapular area shrapnel injury in 1967, had 
degenerative joint disease of the left shoulder, and had a 
history of degenerative joint disease (with right hip replacement 
in 2009).  The examiner concluded that, based on her clinical 
opinion and expertise, the Veteran's left shoulder arthritis was 
unrelated to his left scapular area shrapnel injury in 1967.  

Although the Veteran reported at his May 2007 VA examination that 
he was left- handed until his injury in service and had adjusted 
over the years to perform many daily activities with his right 
upper extremity because of limited movement, he subsequently 
stated (on March 2010 VA joints examination) that he was right-
handed, and that his left upper extremity is the minor extremity.  
See 38 C.F.R. § 4.69 [a distinction is made between major 
(dominant) and minor musculoskeletal groups for rating purposes, 
and only one extremity is to be considered major].  Notably, the 
evidence does not show that a higher rating would be warranted 
even if his left upper extremity was regarded as his major 
extremity.  

Scars, other than those on the head, face, or neck, are rated 
under 38 C.F.R. § 4.118, Codes 7801-7805.  The Board notes that 
the criteria for rating skin disability were revised, effective 
October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The 
announcement of the final regulation specifically states that the 
new criteria apply "to all applications for benefits received by 
VA on or after October 23, 2008" and that a Veteran rated under 
the skin criteria in effect prior to that date may request review 
under the clarified criteria.  As the Veteran has not requested 
such review (he is unrepresented), and his claim was received 
prior to October 23, 2008, it is not necessary for the Board to 
consider the revised criteria.  

The Veteran's residuals of a left shoulder shell fragment wound 
are currently assigned a 0 percent rating under Code 7805 (which 
provides for other scars to be rated based upon limitation of 
function of the affected part).  38 C.F.R. § 4.118.  

Normal range of shoulder motion is 180 degrees of flexion, 180 
degrees of abduction, 90 degrees of internal rotation, and 90 
degrees of external rotation.  38 C.F.R. § 4.71, Plate II.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability 
evaluation is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts of 
the system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of movements 
in different planes.  Inquiry will be directed to more or less 
than normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse.  38 C.F.R. § 4.45.

Limitation of shoulder motion disability is rated under Code 
5201, which provides that limitation of minor arm motion at 
shoulder level warrants a 20 percent rating.  Limitation of arm 
motion midway between the side and shoulder level also warrants a 
20 percent rating for the minor shoulder.  Limitation of minor 
arm motion to 25 degrees from the side warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Code 5201.  Here, although left 
shoulder flexion was somewhat limited, the limitations were above 
the shoulder level, and other motion was painless.  Hence a 
compensable rating for limitation of function under Code 5201 is 
not warranted.

Rating the left shoulder shell fragment wound under either Code 
7801 or 7802 would be of not benefit to the Veteran, as the scar 
is not deep (i.e., with associated underlying tissue damage), 
does not cause limitation of motion, and is not a superficial 
scar that encompasses an area of 144 square inches.  38 C.F.R. 
§ 4.118.

A 10 percent rating is warranted for superficial, unstable scars.  
38 C.F.R. § 4.118, Code 7803.  A note following provides that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of the skin over the scar.  Under Code 7804, a 
10 percent rating is authorized for superficial scars that are 
painful on examination.  38 C.F.R. § 4.118.  Notes following 
Codes 7803 and 7804 provide that a superficial scar is one not 
associated with underlying soft tissue damage.  Here, the left 
shoulder shell fragment wound scar is not unstable or painful on 
examination, so Codes 7803 and 7804 are not for application.

Given the history of the disability, i.e., shrapnel embedded deep 
in the shoulder (and not removed) with prolonged complaints of 
pain and contemplation of shrapnel removal a considerable period 
of time afterward, the Board must also consider the applicability 
of the criteria for rating shell fragment wounds based on muscle 
injury (of MG IV) in 38 C.F.R. § 4.73, Code 5304.  Muscle Group 
IV includes the intrinsic muscles of the shoulder girdle, to 
include the supraspinatus, infraspinatus and teres minor, 
subscapularis, and coracobrachialis.  The function of these 
muscles is stabilization of shoulder against injury in strong 
movements, holding head of humerus in socket, abduction, and 
outward rotation and inward rotation of the arm.  For the non-
dominant arm, Code 5304 provides for a 0 percent rating for 
slight injury, a 10 percent rating for moderate injury, and a 20 
percent rating for moderately severe or severe disability.

A slight muscle injury is described as a simple wound without 
debridement or infection.  The service department records would 
demonstrate a superficial wound with brief treatment and return 
to duty.  Healing would be shown as having been with good 
functional results.  No cardinal signs or symptoms of muscle 
disability would be shown and the scar would be minimal with no 
evidence of fascial defect, atrophy, or impaired tonus.  There 
would be no impairment of function or metallic fragments retained 
in muscle tissue.  38 C.F.R. § 4.56(d).  Significantly, the 
presence of the metallic foreign body indicates that the injury 
is more than slight.  

A moderate disability of the muscles may result from through and 
through or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  The absence 
of the explosive effect of a high velocity missile and of 
residuals of debridement or of prolonged infection also reflects 
moderate injury.  The history of the disability should be 
considered, including service department records or other 
sufficient evidence of hospitalization in service for treatment 
of the wound.  Consistent complaints on record from the first 
examination forward of one or more of the cardinal symptoms of 
muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, and an effect on the particular functions 
controlled by the injured muscles should be noted.  Evidence of 
moderate disability includes entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle tissue, 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or failure 
in comparative tests.  Id.

A moderately severe disability of the muscles is characterized by 
evidence of a through and through or deep penetrating wound by a 
high velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection, or with 
sloughing of soft parts, or intermuscular cicatrization.  Service 
department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered.  
Objective findings should include relatively large entrance and 
(if present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss of 
muscle substance or moderate loss of normal firm resistance of 
muscles compared with the sound side may be considered.  Tests of 
strength and endurance of the muscle groups involved may also 
give evidence of marked or moderately severe loss.  Id.

A severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, or 
explosive effect of a high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection and 
sloughing of soft parts, intermuscular binding and cicatrization.  
Service department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered.  
Id.

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each muscle group 
damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe is based on the type of injury, the history and 
complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 
(1993), has held that 38 C.F.R. § 4.56(d) is essentially a 
totality-of-the-circumstances test and that no single factor is 
per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

While a VA examiner has opined that the Veteran's left shoulder 
shrapnel injury was not a through and through wound, the examiner 
did not reconcile that opinion with the presence of a retained 
foreign body (which has been confirmed by X-ray throughout ).  
The retained foreign body was not palpable on the surface 
(suggesting it is deeply embedded).  The wound was initially 
debrided in service; apparently there were continuing minor 
complaints (so as to warrant consideration of surgical 
intervention for shrapnel removal-which was apparently rejected 
as not providing sufficient benefit).  The findings reflect at 
least a deep penetrating, if not a through and through, muscle 
wound.  Some (albeit not to a compensable level under Code 5201 
criteria) limitation of motion is also shown.  The overall 
disability picture is one exceeding slight muscle group IV 
injury, and approximating moderate injury to that muscle group, 
and warranting a 10 percent rating under Code 5304.  38 C.F.R. 
§ 4.73.

Moderately severe or severe muscle group IV injury is not shown.   
There is no evidence (on palpation) of prolonged hospitalization 
or infection, loss of deep fascia, muscle substance, or firm 
resistance, strength, or endurance.  (See March 2010 VA 
examination report.)  Accordingly, a rating in excess of 10 
percent under Code 5304 is not warranted.   Notably, there is no 
indication that pain associated with the shrapnel wound, has 
caused functional loss greater than that contemplated by the 
criteria for the 10 percent rating being assigned.  

The evidentiary record does not show any manifestations/or 
associated functional impairment or disability due to the 
residuals of a left shoulder shell fragment wound that are not 
encompassed by the schedular criteria.  Therefore, those criteria 
are not inadequate, and referral for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b) is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Veteran retired after 30 years of employment.  The 
record does not suggest, nor does he allege, that his residuals 
of a left shoulder shell fragment wound render him unemployable.  
Hence, the matter of entitlement to a total disability rating 
based on individual unemployability is not raised by the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A 10 percent rating is granted for the Veteran's residuals of a 
left shoulder shell fragment wound, subject to the regulations 
governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


